Judgment, Supreme Court, New York County (John Cataldo, J., at plea; Michael R. Ambrecht, J., at sentence), rendered November 3, 2006, convicting defendant of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4 to 8 years, unanimously reversed, as a matter of discretion in the interest of justice, and the indictment dismissed.
Under the unique circumstances of this case, we dismiss the indictment in the interest of justice. Concur—Mazzarelli, J.E, Saxe, Catterson, DeGrasse and Abdus-Salaam, JJ.